             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

TED FINE, d/b/a FINE PAWN,        )
a Sole Proprietorship,            )
                                  )
                  Plaintiff,      )
                                  )
vs.                               )               NO. CIV-19-0227-JH
                                  )
THE CITY OF SALLISAW,             )
OKLAHOMA;                         )
BOARD OF COMMISSIONERS FOR )
THE CITY OF SALLISAW,             )
OKLAHOMA;                         )
LARRY LANE, Sheriff of Sequoyah   )
County, Oklahoma;                 )
JACK THORP, District Attorney for )
Sequoyah County, Oklahoma,        )
                                  )
                  Defendants.     )

                                          ORDER

       Plaintiff Ted Fine, d/b/a Fine Pawn, filed this action challenging the validity of

certain Sallisaw city ordinances as they relate to pawnshops and their operation. As

originally filed, plaintiff also purported to assert claims against Larry Lane, the sheriff of

Sequoyah County, and one of his investigators. Those claims were dismissed for failure

to state a claim. Plaintiff has now filed an amended complaint which deletes certain of the

defendants originally sued, adds others, and, as pertinent here, asserts renewed claims

against Sheriff Lane in his official capacity, i.e. against Sequoyah County. Sheriff Lane

has again moved to dismiss plaintiff’s claims against the County for failure to state a claim.

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). Thus, dismissal under Rule 12(b)(6) is only appropriate “if the complaint alone is

legally insufficient.” Brokers’ Choice of Am., Inc. v. NBC Universal, Inc., 861 F.3d 1081,

1104-05 (10th Cir. 2017) (citation omitted). “[T]he Twombly/Iqbal standard ‘is a middle

ground between heightened fact pleading, which is expressly rejected, and allowing

complaints that are no more than labels and conclusions or a formulaic recitation of the

elements of a cause of action, which the Court stated will not do.’” Khalik v. United Air

Lines, 671 F.3d 1188, 1191 (10th Cir. 2012) (quoting Robbins v. Okla., 519 F.3d 1242,

1247 (10th Cir. 2008)).

       Applying these standards, the court concludes the motion should be granted.

       Like the original complaint, the Amended Complaint is not altogether clear as to

exactly what claims are asserted against each defendant. However, plaintiff appears to

assert, as to the Sheriff/County, two claims: (1) a § 1983 claim for violation of plaintiff’s

Fourth, Fifth, and Fourteenth Amendment rights, and (2) a claim for violation of the

Oklahoma Pawnshop Act, 59 Okla. Stat. § 1501, et seq. (“OPA”).

       With respect to the federal claim, the Amended Complaint alleges the sheriff’s

investigator, Wheat, told one or more theft victims to check at plaintiff’s pawnshop to see

if their property was there. It also alleges Wheat came there himself looking for a stolen

pickup. Plaintiff contends these actions constitute warrantless searches contrary to the

Constitution. The Amended Complaint also alleges an investigator for the sheriff put a

                                             2
purported 90 day “hold” on a Ruger revolver, contrary to state law which authorizes only

a 30 day hold, subject to extension. He apparently views this as a deprivation of property

contrary to the Due Process Clause.

       Plaintiff cites no authority supporting his assertion that a law enforcement officer

looking around a pawnshop, or suggesting that a victim do so, is an illegal search. Indeed,

it is difficult to see how it qualifies as a search at all. Pawnshops are open to the public.

People come in and look at the merchandise there. A suggestion by law enforcement that

a victim do so does not transform the victim’s presence into something unauthorized.

Further, state law makes it explicitly clear that a sheriff’s investigator or other similar law

enforcement person can enter the pawnshop to look for potentially stolen merchandise.

The books, papers and property of a pawnshop are subject to inspection by law enforcement

at any reasonable time, and an authorized peace officer shall have “free access” to, among

other things, the licensee’s place of business. See 59 Okla. Stat. § 1508(A). Against this

regulatory backdrop, there is no apparent basis for an expectation of privacy such as would

be the basis for a constitutional claim in these circumstances. Observations made by law

enforcement from areas that are open to the public do not constitute a search under the

Fourth Amendment. See United States v. Hatfield, 333 F.3d 1189, 1194-95 (10th Cir.

2003). Similarly, plaintiff cites no authority suggesting that a “hold” placed for a period

of time greater than that authorized under state law rises to the status of a constitutional

taking. The court concludes the Amended Complaint does not allege a constitutional

violation by the sheriff’s personnel.



                                              3
       Even if the court was to conclude that a constitutional violation had been alleged,

the Amended Complaint does not state (apart from purely conclusory allegations) any basis

for concluding that the particular actions of the investigators were pursuant to official

policy or that they were based on some custom or practice of the sheriff’s office. County

liability depends on those elements. See Bird v. West Valley City, 832 F.3d 1188, 1207-

08 (10th Cir. 2016) (holding governmental entity is liable under Section 1983 only when

unconstitutional actions of employee were representative of official policy, custom, or

practice of governmental entity).

       The court concludes the Amended Complaint fails to state a federal claim against

Sheriff Lane and Sequoyah County.

       Plaintiff also asserts a state law claim against Sheriff Lane/Sequoyah County

seeking injunctive relief requiring the sheriff’s department to follow all of the policies and

procedures of the OPA, specifically the hold procedures set forth in § 1508(B). “A party

moving for injunctive relief must satisfy the court that ‘there exists some cognizable danger

of recurrent violation.’” Wessel v. City of Albuquerque, 299 F.3d 1186, 1194 (10th Cir.

2002) (quoting United States v. W.T. Grant, 345 U.S. 629, 633 (1953)). In his Amended

Complaint, plaintiff alleges only one prior violation of the OPA’s hold procedures. See

First Amended Complaint at ¶28. The Amended Complaint is devoid of any allegations

that it is likely that the sheriff’s department will violate the hold procedures in the future.

Because plaintiff has set forth no factual allegations showing that there exists a cognizable

danger of recurrent violations of the OPA, the court concludes the Amended Complaint

fails to state a claim for injunctive relief against Sheriff Lane and Sequoyah County.

                                              4
                                    Conclusion

     For the reasons stated, Sheriff Lane’s Motion to Dismiss Plaintiff’s First Amended

Complaint [Doc. #73] is GRANTED. The claims against Sheriff Lane and Sequoyah

County are DISMISSED.

     IT IS SO ORDERED.

     Dated this 21st day of January, 2020.




                                             5
